Citation Nr: 9915855	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  97-31 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder.



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from August 1971 to June 1972.

This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a decision of November 1996 by the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Milwaukee, Wisconsin.  In the decision, the RO found that the 
veteran had not presented new and material evidence to reopen 
a claim for service connection for post-traumatic stress 
disorder.



FINDINGS OF FACT

1.  An unappealed January 1994 rating decision denied service 
connection for post-traumatic stress disorder.  

2.  The evidence presented since January 1994 is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The rating decision of January 1994 that denied service 
connection for post-traumatic stress disorder is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1998).

2.  The additional evidence presented since January 1994 is 
not new and material, and the claim for service connection 
for post-traumatic stress disorder has not been reopened.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.102, 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
for post-traumatic stress disorder requires medical evidence 
establishing a clear diagnosis of the condition, credible 
evidence that the claimed inservice stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  See 38 C.F.R. § 3.304(f) (1998).

The veteran's claim for service connection for post-traumatic 
stress disorder was previously denied by the RO in a decision 
of January 1994.  The evidence that was of record at that 
time of the prior denial included the veteran's service 
medical records which do not contain any references to a 
psychiatric disorder.  The report of a medical examination 
conducted in May 1972 for the purpose of the veteran's 
separation from service shows that psychiatric evaluation was 
normal.  The earliest medical records pertaining to any type 
of psychiatric disorder were medical records dated in 1992, 
almost 10 years after the veteran's separation from service.

The records which were presented included a statement from a 
psychiatric social worker dated in October 1993 which was to 
the effect that the social worker had looked at the symptoms 
of post-traumatic stress disorder and concluded that it 
appeared that the veteran had all of the symptoms of post-
traumatic stress disorder.  

Significantly, however, all of the actual medical treatment 
records which were considered in connection with the prior 
decision contained diagnoses other than post-traumatic stress 
disorder.  A record dated in April 1992 from the Milwaukee 
County Mental Health Complex Central Walk-In Clinic shows 
that the diagnosis was dysthymia.  A record dated in August 
1993 from the clinic shows that the diagnosis was rule out 
intermittent explosive disorder and depression.  Another 
record from the same facility also dated in August 1993 shows 
that the assessment was dysthymia by history.  That record 
was signed by a medical doctor.  A record dated in September 
1993 reflects a diagnosis of major depression.  That record 
was signed by the veteran's treating medical doctor and by 
the previously mentioned psychiatric social worker.  

Finally, the previously considered evidence included written 
statements from the veteran and his wife which were received 
in September 1993.  In his statement, the veteran recounted 
that while training to be a medic in service he saw movies 
and heard descriptions of the things that would happen in 
combat, such as arms and legs being blown off.  He said that 
the courses he was forced to take made him very nervous and 
upset his stomach.  The veteran also recounted seeing a man 
fall off of a telephone pole and sustain injuries.  

Based on the evidence that was of record at that time, the RO 
found that the evidence did not demonstrate that the veteran 
had post-traumatic stress disorder that was related to 
service.  Accordingly, the RO denied the veteran's claim.  
The veteran was notified of the denial and of his appellate 
rights, but he did not perfect an appeal within the 
applicable times limits.  Accordingly, the decision by the RO 
became final.  The Board finds that the decision was 
consistent with the evidence that was then of record and the 
applicable law and regulations.  In this regard, the Board 
notes that the preponderance of the evidence which was then 
of record showed that the veteran had a psychiatric disorder 
other than post-traumatic stress disorder.  

In order to reopen a claim that was denied previously, a 
claimant must present new and material evidence.  See 38 
U.S.C.A. § 5108 (West 1991).  "New and material evidence" 
means evidence not previously submitted to the agency 
decision makers which bears directly and substantially on the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(1998).  If no new and material evidence is presented to 
reopen the claim, the prior denial remains final.  See 38 
U.S.C.A. § 7105 (West 1991).

When determining whether new and material evidence has been 
presented to reopen a claim, the VA considers the evidence 
presented since the most recent decision in which the claim 
was denied on any basis.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  In the present case, the most recent decision that 
denied the veteran's claim on any basis was the January 1994 
decision.

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Hodge v. West, 
155 F. 3d 1356 (Fed. Cir. 1998); Fossie v. West, 12 Vet. 
App. 1 (1998).  If no new and material evidence is presented 
to reopen the claim, the prior denial remains final.  See 38 
U.S.C.A. § 7105 (West 1991).

The additional evidence that has been presented includes the 
report of a mental examination conducted by the VA in 
February 1995.  The report shows that, following mental 
status examination, the diagnoses were alcohol abuse, 
dysthymia, and antisocial personality disorder (provisional).  
The Board notes that the examination report does not contain 
any indication that the veteran has post-traumatic stress 
disorder.  

The Board also notes that the RO made efforts to obtain the 
veteran's recent treatment records, but was unable to do so.  
The veteran was notified and was requested to obtain and 
submit such records; however, he did not do so.  

The additional evidence also includes documentation 
pertaining to the efforts by the RO to verify the veteran's 
claimed stressors.  The RO wrote to the National Archives and 
Records Administration and requested assistance in verifying 
the veteran's account of witnessing a man fall from a 
telephone pole.  However, a request for information form 
dated in February 1998 shows that nothing pertaining to the 
incident or to a death could be located on morning reports.  
Similarly, a letter from the United States Armed Services 
Center for Research of Unit Records dated in January 1998 
shows that they were unable to verify that an individual was 
injured or died as a result of a training accident at Fort 
Ord, California, in 1972.  The Board would note that even 
should the incident have been verified, the veteran has not 
been diagnosed as having post traumatic stress disorder due 
to that incident, or as a result of any other incident.

Thus, although several new items of evidence have been 
presented since the prior denial, the evidence is not 
material as it does not provide support for the contention 
that the veteran currently has post-traumatic stress 
disorder, and does not provide any support for the veteran's 
contention that he was exposed to a stressor during service.  
The additional items of evidence do not establish any 
significant facts that were not already known at the time of 
the prior denial.  Moreover, a service-connection claim must 
be accompanied by evidence that establishes that the claimant 
currently has the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Thus, the additional 
evidence presented since January 1994 is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for post-traumatic 
stress disorder.  The additional evidence presented since 
January 1994 is not new and material, and the claim for 
service connection for post-traumatic stress disorder has not 
been reopened.  Accordingly, the decision of January 1994 
that denied service connection for post-traumatic stress 
disorder remains final.


ORDER

New and material evidence not having been presented to reopen 
a claim for service connection for post-traumatic stress 
disorder, the benefit sought on appeal is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

